311 S.W.3d 390 (2010)
STATE of Missouri, Respondent,
v.
Michael Allen STEPHENSON, Appellant.
No. WD 70124.
Missouri Court of Appeals, Western District.
June 8, 2010.
Nancy A. McKerrow, Columbia, MO, for appellant.
Shaun J. Mackelprang and James B. Farnsworth, Jefferson City, MO, for respondent.
Before LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and ALOK AHUJA, JJ.
*391 Order
PER CURIAM:
Michael Stephenson appeals his convictions for child molestation and statutory sodomy. The judgment is affirmed. Rule 30.25(b).